Citation Nr: 1432704	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-31 235	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to July 1975 (and had subsequent Reserve service).  These matters are before the Board of Veterans' Appeals (Board) from a February 2008 rating decision.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2010, the Board remanded this case for additional development.  In May and June 2014, the Board sought and received a Veterans Health Administration (VHA) medical advisory opinion regarding the etiology of the Veteran's squamous cell carcinoma.

The matter of the rating for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's exposure to tropical sunlight in service was a cause of his squamous cell carcinoma.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma is warranted.  38 U.S.C.A. 38 C.F.R. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that because the benefit sought in the issue being decided on the merits is being granted, discussion of the impact of the Veterans Claims Assistance Act of 2000 on the matter is not necessary (as any notice or duty to assist omission is harmless).  
Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  The claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran has presented alternate theories of entitlement to this benefit sought.  He claims that his squamous cell carcinoma resulted from exposure to Agent Orange and various toxins/mycotoxins in service; he also claims that it is due to his exposure to tropical sunlight in service.  

The record shows that the Veteran's service included service of Southeast Asia (during the Vietnam Era), and that his military specialty (in aviation support) likely included duties involving substantial exposure to sunlight.  He provided credible testimony to that effect at the Travel Board hearing.  

It is not in dispute that the Veteran has a diagnosis of squamous cell carcinoma; on November 2010 VA skin examination, a history of squamous cell carcinoma post  right ear-lobe excision was noted.  Therefore, what remains necessary to substantiate this claim is competent evidence of a nexus between the current squamous cell carcinoma and the Veteran's service/an etiological factor therein.  

The medical evidence that specifically addresses the etiology of the squamous cell carcinoma includes:  An August 2007 private medical opinion that relates the  squamous cell carcinoma to the Veteran's exposure to toxins in service; a February 2008 private medical opinion that relates the squamous cell carcinoma  to a combination of multiple factors, including genetic predisposition (being fair-complected) and his exposure to multiple toxins; and a November 2010 VA examiner's opinion that the likely causes of the squamous cell carcinoma include gender, aging, sun exposure, and fair skinnedness.  Because these opinions were each (for various reasons) deemed inadequate, in May 2014 the Board sought, and in June 2014 received, a VHA medical advisory opinion regarding the etiology of the Veteran's squamous cell carcinoma, and specifically whether it was related to his exposure to Agent Orange in service.  

In the opinion received in June 2014, the consulting VHA expert (an oncologist) opined, in essence, that the Veteran's squamous cell carcinoma was unrelated to his exposure to Agent Orange/toxins/mycotoxins in service.  The expert indicated that the most important cause of squamous cell skin cancer is exposure to UV radiation, primarily from sunlight, but also from tanning beds, and concluded that the cause of the Veteran's squamous cell carcinoma was likely sunlight.  The expert indicated that he could not offer an opinion as to whether the Veteran's skin cancer was due to exposure to sunlight in service (because the extent of such exposure was not adequately documented in the record), but observed that the latency of skin cancer makes a history of remote exposure to sunlight potentially important.  The Board finds this opinion to be very probative evidence regarding the cause of the Veteran's skin cancer.  The provider is an oncologist (with specific expertise regarding the etiology of skin cancers), and the opinion offered is supported by citation to factual data.  As none of the other opinions includes such detailed rationale it is the most probative of the medical evidence, and persuasive.

As competent medical evidence establishes that the cause of the Veteran's skin cancer is likely sun exposure and that remote exposure (i.e., in service) is significant (given the latency of skin cancers), what remains for resolution is whether sun exposure in service or post (or pre) service caused the skin cancer.  [The Board notes that the other identified source of UV radiation-tanning beds is not implicated, as there is no evidence in the record that the Veteran has engaged in such activity.]  To a large extent this requires factual findings regarding the extent and intensity of exposure to sunlight during service (and before and after service) (as medical evidence has settled that remote exposure is significant).  While the consulting VHA expert was not prepared to make such findings (because there was insufficient evidence regarding the extent of military sunlight exposure), the Board's review of the record found information therein sufficient for such findings to be made.  Specifically, nothing in the record reflects any significant exposure to sunlight prior to service; official records show that the Veteran served in southeast Asia in occupations that likely required  being exposed to the intense sunlight found in the subtropical climates where he served; and information in the record reflects that after service his work was primarily of a sedentary nature (without any exposure to sunlight).  This record establishes that the Veteran's most direct, most intense, and most extensive exposure to sunlight was in service.  Based on the factual findings noted, the Board concludes that it is reasonably shown that the Veteran's squamous cell carcinoma is related to his exposure to sunlight in service.  Resolving remaining reasonable doubt in the Veteran's favor as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that service connection for the squamous cell carcinoma is warranted.  


ORDER

The appeal seeking service connection for squamous cell carcinoma is granted.


REMAND

The Veteran claims that his PTSD is manifested by panic attacks and deficiencies in family relations that cause occupational and social impairment that warranting a rating in excess of 50 percent.  See April 2014 representative's statement.  Panic attacks of significant frequency and intensity could have a substantial impact on occupational functioning.  He was last examined by VA for this disability in November 2010 (and the disability picture presented nearly 4 years ago cannot reasonably be considered contemporaneous).  Development to secure updated treatment records and for a contemporaneous examination is necessary.

Accordingly, the case is REMANDED for the following:
1.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for his PTSD.

2.  Then arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his PTSD.  The entire record (to include this remand) must be reviewed by the examiner.  All pertinent findings should be described in detail.  The examiner should specifically note the presence or absence of each of the symptoms listed in the criteria for ratings above 50 percent (and if present, their frequency and severity) and any other symptoms of similar gravity.  The examiner should also comment on the impact the PTSD has on social and occupational functioning.

3.  Then review the record and readjudicate the claim seeking an increased rating for PTSD.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


